ORDER
PER CURIAM.
Ronald L. Krettler appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. He contends the trial court lacked jurisdiction to accept his guilty plea because he properly invoked the Uniform Mandatory Disposition of De-tainers Law (UMDDL), sections 217.450-217.485, RSMo 2000, and the State failed *380to bring the criminal charge against him to trial within the statutory time limit.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).